DETAILED ACTION

Remarks
This Office action is responsive to applicant’s amendment filed on January 18, 2022.
This Office action is made NON-FINAL.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over WO2013058370 (“Nishikawa”), using US 2014/0255754 to Nishikawa et al. as a translation and for purposes of citation, in view of Kim et al. (US 2010/0316903)
For claims 1, 5, 7 and 11:  Nishikawa teaches a separator for a non-aqueous secondary battery comprising a porous substrate and a porous layer formed on one surface or both surfaces of the porous substrate and containing a polyvinylidene fluoride type resin and a filler. (Nishikawa in [0036], [0111])  Example 1 has a weight average molecular weight of 270,000, which teaches or at least suggests a weight average molecular weight of the polyvinylidene fluoride resin of from 100,000 to 350,000. ([0218])  
For claims 1, 4, 7 and 10:  Nishikawa does not explicitly teach a content of the filler in the porous layer is from 30% by mass to 80% by mass with respect to a total mass of the polyvinylidene fluoride type resin and the filler (claims 1 and 7), or from 50% by mass to 70% by mass with respect to a total mass of the polyvinylidene fluoride type resin and the filler. (claims 4 and 10)  However, Kim in the same field of endeavor discloses a weight ratio of a filler “inorganic particles” and a binder polymer of a porous coating layer in the range from 50:50 to 99:1 (Kim in [0027]), wherein the binder polymer includes polyvinylidenefluoride-hexafluoropropylene copolymer, inter alia ([0019-0020]), which teaches or at least suggests a ratio of 50% to 99% by mass.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  The skilled artisan would find obvious to modify Nishikawa with the claimed content of the filler in the porous layer.  The motivation for such a modification is to improve the high temperature cycle performance and discharge characteristics of an electrochemical device and achieve excellent thermal stability. ([0006])
	For claim 1:  As to the polyvinylidene fluoride type resin which contains the resin A as claimed, Nishikawa teaches a polyvinylidene fluoride resin of a vinylidene fluoride and hexafluoropropylene copolymer having a molar ratio of 95.2 to 4.8 (Nishikawa in [0218]) which equates to a mass ratio of 89:11 or to 11% by mass.  Although outside of the claimed 5% by mass but not more than 10.0% by mass, the amount of 11% by mass is considered close enough that one skilled in the art would have expected them to have the same properties, thereby establishing a prima facie case of obviousness. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  Applicant is invited to submit unexpected results to render the claims unobvious. (MPEP 2131.03)
	For claim 7:  Nishikawa does not explicitly teach the polyvinylidene fluoride type resin containing the resin B as claimed. However, as already discussed, Nishikawa teaches a polyvinylidene fluoride resin of a vinylidene fluoride and hexafluoropropylene copolymer having a mass ratio of 89:11 which equates to 11% by mass.  Although the claimed content of the hexafluoropropylene monomer being more than 11.5% by mass to 15% by mass does not overlap with Nishikawa’s 11% by mass, they are considered close enough that one skilled in the art would have expected them to have the same properties, thereby establishing a prima facie case of obviousness. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  Applicant is invited to submit unexpected results to render the claims unobvious. (MPEP 2131.03)
	For claims 2 and 8:  Nishikawa does not explicitly teach a thermal shrinkage ratio in a machine direction of the separator when heat-treated at 135ºC for 30 minutes is 20% or less.  However, the skilled artisan would find this property reasonably present in the separator in view of Nishikawa teaching a thermal shrinkage percentage 10% or less at 135ºC for 10 minutes. (Nishikawa in [0135]).  Futhermore, absent of unexpected results it is asserted that thermal shrinkage is an optimizable parameter for a result-effective variable.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  The skilled artisan would find obvious to optimize the thermal shrinkage as it directly affects shape stability and shut down characteristics of the separator. (Nishikawa, Id.)
 	For claims 3 and 9:  The mass per layer area of the porous layer is from 0.5 g/m2 to 1.5 g/m2--, which teaches or at least suggests the claimed range of 0.5 g/m2 to 5.0 g/m2. (Nishikawa in [0105])-- 
	For claims 6 and 12:  Nishikawa teaches a process of disposing the separator for a non-aqueous secondary battery between a positive electrode and a negative electrode, rolling the electrodes and the separator to form a stacked body, subjecting the stacked body to a heat pressing treatment of, e.g. 90ºC to form a battery element, and accommodating the battery element in an outer casing in a state in which the battery element is impregnated with an electrolyte solution. (Nishikawa in [0179], [0246-0249])
 For claims 19-20:  The porous layer is sufficiently multipored (Nishikawa in [0132]) with pores of 20 nm or more. ([0100])  As the porous layer is permeable to both air (Gurley value) and ions in conjunction with the substrate (which itself has connected micropores ([0051-0054]), the skilled artisan would find obvious that the porous layer similarly has micropores connected to each other.
For 21-22:  As to the shape of the filler, as Kim discloses the same filler as applicant, e.g. alumina (Kim in [0023], [0053]), it is asserted that the filler would have the same shape as claimed being that physical properties are inherent. (MPEP 2112.01)  

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over WO2013058370 (“Nishikawa”), using US 2014/0255754 to Nishikawa et al. as a translation and for purposes of citation, in view of Kim et al. (US 2010/0316903), and further in view of Sakamoto et al. (US 2015/0221917)
	The teachings of Nishikawa and Kim are discussed above.
	Nishikawa does not explicitly teach the filler as inorganic and surface-modified with a silane coupling agent.  However, Sakamoto in the same field of endeavor teaches an inorganic filler modified with a silane coupling agent. (Sakamoto in [0034])  The filler is plate-shaped, inter alia. ([0038]).  The skilled artisan would find obvious to further modify Nishikawa with an inorganic filler surface-modified with a silane coupling agent.  The motivation for such a modification is to suppress thermal shrinkage and dropout and to introduce a functional group which hydrophobizes the surfaces. ([0020], [0034])

Response to Arguments
Applicant's arguments filed Jan 18, 2022 with the present amendment have been fully considered and are persuasive for the following:  Applicant submits that Hatta does not disclose using a VDF-HFP copolymer as the resin that constitutes the particle-containing resin layer and that the Examples of Hatta use a polyvinylidene fluoride (PVDF).  The examiner concedes with this argument.  The present Office action now relies on Kim to teach or at least suggest a VDF-HFP copolymer and with a filler within the claimed range.
However, applicant's arguments are not found persuasive for the following:  As to the content ratio of HFP in the copolymer of VDF-HFP being higher in the claimed invention than in Nishikawa, this argument has been considered but is not found persuasive.  The present Office action maintains, absent of unexpected results, that Nishikawa’s content at 11% by mass is close enough to the 11.5 % lower endpoint of the claimed range.   
For claims 19-20:  The argument that Hatta does not disclose a porous layer which has a large number of micropores inside or a structure in which these micropores are connected to each other is not found persuasive in overcoming the rejection based on Nishikawa.  As set forth in the present Office action and referencing Nishikawa’s disclosure of its porous layer, the porous layer has a structure in which micropores are connected to each other, where the connected micropores facilitate ion migration at the separator/electrode interface.  However, Hatta has been withdrawn. The argument is moot.
For 21-22:  The argument that the shape of the filler is distinguished from the definition of Hatta premised on the plane shape of Hatta corresponding to the “plate-like particles” disclosed in the specification has been considered but is deemed moot in view of Hatta being withdrawn.  The present Office action maintains shape as a physical property which is inherent when the prior art teaches the same filler.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Munshi (US Pat. 6,413,676) is cited for a filler in an amount of 0.1 to 30 weight percent relative to copolymers blends including HFP and PVDF and mixtures thereof. (Munshi in col. 13 lines 19-34)  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571)272-1289 and email is julian.anthony@uspto.gov.  The examiner can normally be reached on Monday to Friday from 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722           

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722